SUMMARY ORDER
Frankie Holmes appeals from an order of the United States District Court for the Southern District of New York (Briccetti, J.), granting Romeo Enterprises, LLC’s motion to transfer venue. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We lack appellate jurisdiction over an order granting a motion to transfer venue, given the stringent standards governing the collateral order doctrine. Our “review of the disposition of the transfer motion may delay a decision on the merits and so defeat the manifest statutory objective of making litigation quicker and less expensive.” A. Olinick & Sons v. Dempster Bros., Inc., 365 F.2d 439, 443 (2d Cir. 1966).
For the foregoing reason, and finding no merit in Holmes’s other arguments, we hereby DISMISS the appeal for lack of jurisdiction.